Exhibit 10.2

 

First Amendment to EXECUTIVE EMPLOYMENT Agreement

 

This First Amendment to EXECUTIVE EMPLOYMENT Agreement (this “Amendment”),
effective as of October 13, 2015 (the “Effective Date”), is made and entered
into by and between Snap Interactive, Inc., a Delaware corporation (the
“Company”), and Clifford Lerner (“Executive”), for purposes of amending that
certain Executive Employment Agreement, dated as of April 10, 2013, by and
between the Company and Executive (the “Agreement”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

WHEREAS, Section 12(j) of the Agreement provides that the Agreement can only be
amended by a writing signed by the parties thereto;

 

WHEREAS, the Company and Executive mutually desire to amend the Agreement to
reflect a change in Executive’s title and responsibilities; and

 

WHEREAS, the parties further desire to evidence each party’s express written
consent to such change.

 

NOW, THEREFORE, pursuant to Section 12(j) of the Agreement, in consideration of
the mutual promises, conditions, and covenants contained herein and in the
Agreement, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties agree to amend the Agreement as follows,
effective as of the Effective Date:

 

1.              Section 1 of the Agreement is hereby amended by deleting the
phrase “President and Chief Executive Officer” and replacing it with the phrase
“President of The Grade.”

 

2.              Section 4(a) of the Agreement is hereby amended by deleting said
section in its entirety and substituting in lieu thereof the following new
Section 4(a):

 

(a)          Position and Responsibilities. Subject to the Agreement’s terms,
Executive agrees to serve the Company as the President of The Grade, and, if
duly elected, as a member of the Board of Directors of the Company. Executive
shall have the duties and privileges customarily associated with an executive
occupying such role, including, without limitation, staffing The Grade, finance
and financial reporting for The Grade, marketing and sales including all aspects
of advertising sales and product positioning for The Grade, promotion of The
Grade, design and graphics product development for the web sites, apps and
publications (print and electronic) associated with The Grade, and developing
the budget and strategic plan for The Grade. Executive shall perform all
reasonable acts customarily associated with such role, or necessary and/or
desirable to protect and advance the best interests of the Company. In such
capacity, Executive shall perform such acts and carry out such duties, and shall
in all other respects serve the Company faithfully and to the best of his
ability. Executive will report to the Company’s Chief Executive Officer.

 

3.              Section 5(a) of the Agreement is hereby amended by adding the
following sentence to the end of said section:

 

Notwithstanding anything herein to the contrary, commencing January 1, 2016,
Executive’s monthly Base Salary shall be lowered to twelve thousand five hundred
dollars (U.S. $12,500) (annualized U.S. $150,000).

 



 

 

 

4.              Section 8(d)(iii) of the Agreement is hereby amended by deleting
said section in its entirety and substituting in lieu thereof the following new
Section 8(d)(iii):

 

(iii)         A material reduction by the Company in Executive’s Base Salary as
in effect on the date of this Agreement, unless (A) the reduction is a
proportionate reduction of the compensation of Executive and all other senior
officers of the Company as a part of a company-wide effort to enhance the
Company’s financial condition, or (B) the reduction occurs effective January 1,
2016 in accordance with Section 5(a) above.

 

5.              Except as expressly amended by this Amendment, the Agreement
shall continue in full force and effect in accordance with the provisions
thereof.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows]

 



 2 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed, or caused to be
executed, this Amendment effective as of the Effective Date.

 

  SNAP INTERACTIVE, INC.         By: /s/ Alexander Harrington     Name:
Alexander Harrington     Title:   Chief Executive Officer         EXECUTIVE    
      /s/ Clifford Lerner     Clifford Lerner

 

Signature Page to



First Amendment to Executive Employment Agreement

 



3



 

 